Electronically Filed
                                                       Supreme Court
                                                       SCWC-30332
                                                       23-APR-2014
                                                       10:42 AM



                           SCWC-30332

          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,

                               vs.

         JOEL C. ALLEN, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 30332; CR. NO. 08-1-1143)

      ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,

    and Circuit Judge Ochiai, assigned by reason of vacancy)

          Petitioner/Defendant-Appellant Joel C. Allen’s


Application for Writ of Certiorari, filed on March 14, 2014, is


hereby rejected. 


          DATED: Honolulu, Hawai'i, April 23, 2014.


 Te-Hina Ickes                    /s/ Mark E. Recktenwald

 for petitioner

                                  /s/ Paula A. Nakayama


                                  /s/ Sabrina S. McKenna


                                  /s/ Richard W. Pollack


                                  /s/ Dean E. Ochiai